Citation Nr: 0615274	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-35 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1969 to November 
1973 and from December 1973 to March 1981, including service 
in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied the benefit sought on appeal.  
The veteran also filed a notice of disagreement to a January 
2004 rating decision, which denied entitlement to service 
connection for the residuals of frostbite of the feet, ankles 
and toes.  The veteran, however, did not perfect his appeal 
by submitting his substantive appeal, a VA Form 9.  See 38 
C.F.R. § 20.202.  Therefore, as the claim for entitlement to 
service connection for frostbite is not properly before the 
Board, the Board will not consider the claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced a stressful event during his 
active service and currently has post-traumatic stress 
disorder as a result of the in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that he developed post-traumatic stress 
disorder due to events that occurred during his active duty 
in Vietnam.  The veteran specifically alleges that he 
experienced the following three distinct stressors while in 
Vietnam:  1) in July or August 1966 he witnessed a friend 
killed while on guard duty in Long Binh 2) two of his friends 
were severely injured while the veteran was in Long Binh; and 
3) in February 1970, his unit sustained "friendly fire" 
while the unit was in Bien Hoa.  In addition, the veteran's 
representative alleges that the veteran engaged in combat.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.  

During service, the veteran worked as a wheeled vehicle 
mechanic and generator mechanic.  The veteran relates that 
his job required him, at times, to drive through enemy 
areas.  The veteran was awarded several medals while in 
service, including the Vietnam Service Medal with four 
Bronze Service Stars, the Army Commendation Medal and the 
National Defense Service Medal, none of which reflect combat 
service.

Regarding the alleged stressors, the veteran related that 
upon beginning his service in Long Binh, Vietnam, he 
befriended a fellow soldier.  The veteran alleges that the 
solider was shot and killed in July or August 1966.  The 
veteran is unable to remember the soldier's name and did not 
provide any additional details regarding the incident.  The 
Board notes that the veteran alleges the incident took place 
several years before his service records indicate he 
enlisted in the service.  A response form the U.S. Army and 
Joint Services Record Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)) 
noted that they could not verify the specific incident. 

The veteran also alleges that while in Long Binh two of his 
friends were injured, one experiencing a bad stomach wound 
and the other one losing his right leg from below the knee.  
The veteran submitted the soldiers' names but did not 
specify the date of the incident.  JSRRC responded that 
available casualty reports do not confirm that either 
solider was injured during their tour of duty in Vietnam.  

Finally, the veteran asserts that he experienced emotional 
trauma due to a "friendly fire" incident upon his unit in 
February 1970.  The veteran described that at approximately 
1:30 in the morning, while the veteran was asleep, five 
rockets made direct hits upon several structures within the 
base camp.  The veteran asserted that one of the rounds fell 
30 feet from the veteran.  The veteran stated that the 
incident made him scared for his life and have feelings of 
helplessness.

The veteran submitted a treatise from an internet source 
which describes the "friendly fire" incident.  The 
veteran's account of the incident concurs with that of the 
treatise.  The JSRRC report of the attack shows that two 
rounds of artillery impacted the area occupied by the 
veteran's unit and four other artillery rounds impacted 
other locations in the Bien Hoa Army compound.  The reports 
further show that the source of these attacks was possibly 
friendly.  Three U.S. military personnel were killed and 20 
were wounded in the attack.  

The veteran has sought treatment for post-traumatic stress 
disorder through VA medical facilities since 2000.  In April 
2001, the veteran underwent a VA psychiatric exam and was 
diagnosed as having post-traumatic stress disorder.  This 
diagnosis was based upon the veteran's recitation of the 
events as set forth above, including the corroborated 
"friendly fire" incident.

Again, in February 2004, the veteran underwent a VA 
psychiatric evaluation and the Axis I diagnosis of post-
traumatic stress disorder was confirmed.  The examiner 
detailed the veteran's symptoms.  The RO had provided 
directions to the VA examiner which instructed him to 
determine whether the veteran had post-traumatic stress 
disorder as a result of the February 1970 "friendly fire" 
incident.  The instructions included a description of the 
veteran's other alleged stressors but noted that the 
February 1970 event is the only verified incident.  Although 
the examiner did not state that his opinion was based solely 
on the February 1970 incident, the examiner concluded that 
the veteran's post-traumatic stress disorder was associated 
with his military service.

The veteran's representative alleged that the veteran 
engaged in combat.  Based on the veteran's duties while in 
service, the medals he was awarded, and the absence of any 
collaborating evidence that the veteran engaged in combat 
with the enemy, the Board finds that the veteran did not 
engage in combat, although he participated in combat 
operations and was exposed to stressful events.  Therefore, 
the veteran needs independent collaboration of the alleged 
in-service stressors.  The veteran's assertions, alone, are 
insufficient as proof.

As the JSRRC was unable to verify facts related to the 
veteran's alleged stressors of seeing one friend shot and 
killed and two others severely injured and the veteran did 
not provide any other evidence to corroborate the incidents, 
the Board finds that there is insufficient evidence to prove 
that the veteran experienced either of these in-service 
stressors.

Although the JSRRC verified that the veteran's unit possibly 
sustained "friendly fire," the RO found this insufficient 
as collaborating evidence because, except for facts taken 
from the treatise the veteran submitted, the veteran's 
account of the incident did not match that of the JSRRC.  
The Board finds, however, the JSRRC's verification that the 
veteran's unit experienced the attack sufficient 
collaborating evidence of the veteran's in-service stressor.  
See Pentacost v. Principi, 16 Vet. App. 124 (2002); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  

The veteran has verification of a traumatic event but does 
not have verification of his personal involvement in the 
event.  The veteran's presence where the attack took place 
suggests, however, when viewed in the light most favorable 
to the veteran, that the veteran was exposed to the attacks.  
There does not need to be collaboration of every detail of 
the veteran's account.  See Pentacost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The Board notes that many of the veteran's statements 
regarding events and incidents he witnessed are not 
verifiable and many details that the veteran provided are 
incorrect and/or have been inconsistent.  The doubt these 
inaccuracies raise as to the veteran's veracity do not 
provide a basis to overlook that the veteran asserts that he 
experienced a traumatizing event and that event has been 
corroborated by independent evidence.  Although there is 
both evidence supporting and evidence discounting the 
veteran's claim, the Board finds that questions remaining as 
to whether the veteran experienced an in-service stressor do 
not rise above reasonable doubt, as the veteran's account is 
within the range of possibility.  Therefore, reasonable 
doubt will be resolved in the veteran's favor.  See 38 
C.F.R. § 3.102.  The Board finds that the veteran 
experienced an in-service stressor by witnessing the 
"friendly fire" incident of February 1970.

The examiner concluded in the February 2004 VA psychiatric 
evaluation that the veteran sustained trauma while in 
service and that the in-service stressor has caused the 
veteran to have current symptoms of post-traumatic stress 
disorder.  The Board finds the evaluation conforms to the 
criteria of DSM-IV as required by 38 C.F.R. § 4.125.  The 
Board notes that although not specifically cited in his 
evaluation report, the February 2004 VA examiner's diagnosis 
of post-traumatic stress disorder under the criteria of DSM-
IV is further supported by the veteran's statement that his 
reaction to the attack, which involved the threat of death, 
included feelings of helplessness and intense fear.  The 
evidence, therefore, shows that the veteran is currently 
diagnosed as having post-traumatic stress disorder which was 
found to have a nexus to the corroborated, in-service 
stressor.  The Board finds that the veteran experienced a 
stressful event during active service and now has post-
traumatic stress disorder as a result of the in-service 
stressor.  The veteran's claim for service connection for 
post-traumatic stress disorder is granted.




ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


